Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowance is in response an interview discussion to address amendments to claim limitations that would move the application to a state of allowability (See interview summary for details).
With respect to foreign priority it is noted that the there is still a lack of certified copy of GB 1911459.4 at the time of this examiner’s amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Smith on 8/2/2022.

The application has been amended as follows: 

1.	A system for determining information in relation to a link in an interlinked set of information content items, the system comprising:
a processor and a memory, wherein the memory stores a set of machine readable instructions operable, when executed by the processor, to:
receive a link context associated with a link in an information content item of the interlinked set of information content items, the link context including information from the information content item providing context for the link;
analyze the link context to identify one or more additional links present in the link context; 
determine a link density as the proportion of the link context which includes the each additional link relative to the size of the link context, and/or determine a text density as the proportion of the link context which does not include the each additional link relative to the size of the link context and/or count the each additional link; and
display information about at least how the link density is determined and further display how the text density are determined and/or how the each additional link is counted in the information content item based on one or more of coding that forms the information content item and a graphical representation of the coding in the order in which the coding appears;
wherein the link context includes a predetermined number of words, characters or objects before, after or to either side of the link and the same size of link context is used in the analysis of a plurality of links, and wherein the number of words, characters or objects is predetermined independently of the information content item.

2-5.	(Cancelled)

6.	A system according to claim 1, wherein the memory further stores a set of machine-readable instructions operable, when executed by the processor, to: 
display a graphical representation of the link density and/or text density.

7.	A system according to claim 1, wherein the memory further stores a set of machine-readable instructions operable, when executed by the processor, to: 
determine a distribution of link densities within the information content item.

8. 	A system according to claim 7, wherein the memory further stores a set of machine-readable instructions operable, when executed by the processor, to: compare the distribution of link densities with one or more predetermined distributions to categorize the information content item.

9.	A system for determining information in relation to a link in an interlinked set of information content items, the system comprising: 
a processor and a memory, wherein the memory stores a set of machine-readable instructions operable, when executed by the processor, to: 
receive and/or generate a map of the set of information content items;
identify an information content item of the set of information content items;
access the identified information content item;
locate a link within the information content item, the link being a link to another information content item or the same information content item of the interlinked set of information content items;
extract a link context associated with the link and including information from the information content item which provides context for the link; 
store the extracted link context in association with the link; 
analyze the link context to identify one or more additional links present in the link context; 
determine a link density as the proportion of the link context which includes the each additional link relative to the size of the link context, and/or determine a text density as the proportion of the link context which does not include the each additional link relative to the size of the link context and/or count the each additional link; and
display information about at least how the link density is determined and further display how the link context is extracted in the information content item based on one or more of coding that forms the information content item and a graphical representation of the coding in the order in which the coding appears;
wherein the link context includes a predetermined number of words, characters or objects before, after or to either side of the link and the same size of link context is used in the analysis of a plurality of links, wherein the number of words, characters or objects is predetermined independently of the information content item, and wherein the link context is stored in a database separate from the map of the set of information content items.

10.	A system for determining information in relation to a link in an interlinked set of information content items, the system comprising:
a processor and a memory, wherein the memory stores a set of
machine-readable instructions operable, when executed by the processor, to:
identify an information content item of the set of information content items;
access the identified information content item;
locate a link within the information content item, the link being a link to another information content item or the same information content item of the interlinked set of information content items;
extract a link context associated with the link and including information from the information content item which provides context for the link; 
identify one or more additional links within the link context; 
determine a link density as the proportion of the link context which includes the or each additional link relative to the size of the link context, and/or determine a text density as the proportion of the link context which does not include the each additional link relative to the size of the link context, and/or count the each additional link in the link context; and
display information about at least how the link density is determined and further display how  the text density are determined and/or how the each additional link is counted in the information content item based on one or more of coding that forms the information content item and a graphical representation of the coding in the order in which the coding appears;
wherein the link context includes a predetermined number of words, characters or objects before, after or to either side of the link and the same size of link context is used in the analysis of a plurality of links, and wherein the number of words, characters or objects is predetermined independently of the information content item.

11.	A system for determining information in relation to a particular link in an interlinked set of information content items, the system comprising:
a processor and a memory, wherein the memory stores a set of
machine-readable instructions operable, when executed by the processor, to:
identify an information content item of the set of information content items, wherein the set of information content items provide additional context to the particular link and are separate from the particular link;
separate the identified information content item into a plurality of segments; 
determine a link density for one or more the plurality of segments, the link density being a proportion of the segment which includes an additional link relative to the size of the segment, and/or determine a text density, the text density being a proportion of the segment which does not include an additional link relative to the size of the segment, and/or count the links in the segment; and
display information about at least how the link density is determined and further display how the text density are determined and/or how the additional links are counted in the information content item based on one or more of coding that forms the information content item and a graphical representation of the coding in the order in which the coding appears;
wherein the number of the separated segments are predetermined independently of the information content item and the same size of the number of segments is used in analysis of a plurality of links relative to the particular link. 

12.	A method for determining information in relation to a link in an interlinked set of information content items, the method comprising:
receiving a link context associated with a link in an information content item of the interlinked set of information content items, the link context including information from the information content item providing context for the link;
analyzing the link context to identify one or more additional links present in the link context; 
determining a link density as the proportion of the link context which includes the each additional link relative to the size of the link context, and/or determining a text density as the proportion of the link context which does not include the each additional link relative to the size of the link context, and/or counting the each additional link; and
displaying information about at least how the link density is determined and further display how  the text density are determined and/or how the each additional link is counted in the information content item based on one or more of coding that forms the information content item and a graphical representation of the coding in the order in which the coding appears;
wherein the link context includes a predetermined number of words, characters or objects before, after or to either side of the link and the same size of link context is used in the analysis of a plurality of links, and wherein the number of words, characters or objects is predetermined independently of the information content item.

13.	A method for determining information in relation to a link in an interlinked set of information content items, the method comprising:
receiving and/or generating a map of the set of information content items;
identifying an information content item of the set of information content items;
accessing the identified information content item;
accessing the identified information content item;
locating a link within the information content item, the link being a link to another information content item or the same information content item of the interlinked set of information content items;
extracting a link context associated with the link and including information from the information content item which provides context for the link; 
storing the extracted link context in association with the link; 
analyze the link context to identify one or more additional links present in the link context; 
determine a link density as the proportion of the link context which includes the each additional link relative to the size of the link context, and/or determine a text density as the proportion of the link context which does not include the each additional link relative to the size of the link context and/or count the each additional link; and
displaying information about how the link density is determined and the link context is extracted in the information content item based on one or more of coding that forms the information content item and a graphical representation of the coding in the order in which the coding appears;
wherein the link context includes a predetermined number of words, characters or objects before, after or to either side of the link and the same size of link context is used in the analysis of a plurality of links, wherein the number of words, characters or objects is predetermined independently of the information content item, and wherein the link context is stored in a database separate from the map of the set of information content items.

14.	A method for determining information in relation to a link in an interlinked set of information content items, the method comprising:
identifying an information content item of the set of information content items;
accessing the identified information content item;
locating a link within the information content item, the link being a link to another information content item or the same information content item of the interlinked set of information content items;
extracting a link context associated with the link and including information from the information content item which provides context for the link;
identifying one or more additional links within the link context; 
determining a link density as the proportion of the link context which includes the each additional link relative to the size of the link context, and/or determine a text density as the proportion of the link context which does not include the each additional link relative to the size of the link context, and/or counting the each additional link; and
displaying information about at least how the link density  and further display how the text density are determined and/or how the each additional link is counted in the information content item based on one or more of coding that forms the information content item and a graphical representation of the coding in the order in which the coding appears;
wherein the link context includes a predetermined number of words, characters or objects before, after or to either side of the link and the same size of link context is used in the analysis of a plurality of links, and wherein the number of words, characters or objects is predetermined independently of the information content item.

15.	A method for determining information in relation to a particular link in an interlinked set of information content items, the method comprising:
identifying an information content item of the set of information content items, wherein the set of information content items provide additional context to the particular link and are separate from the particular link;
separating the identified information content item into a plurality of segments; 
determining a link density for one or more the plurality of segments, the link density being a proportion of the segment which includes an additional link relative to the size of the segment, and/or or determine a text density, the text density being a proportion of the segment which does not include an additional link relative to the size of the segment, and/or count the links in the segment; and
displaying information about at least how the link density is determined and further display how  the text density are determined and/or how the each additional link is counted in the information content item based on one or more of coding that forms the information content item and a graphical representation of the coding in the order in which the coding appears;
wherein the number of the separated segments are predetermined independently of the information content item and the same size of the number of segments is used in analysis of a plurality of links relative to the particular link.

Allowable Subject Matter
Claims 1 and 6-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The searched and cited art teaches it is known to determine link density with respect to spam detection. The independent claims recited in this examiner’s amendment distinguish from the searched and cited by introducing contextual size constraints as part of link context analysis and then ordering display/rendering of determined link density/ additional link-count data with a graphical representation of the coding in an order in which the coding appears.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178